HAWKINS, J.
Conviction is for possessing equipment for the manufacture of intoxicating liquor; punishment being four years ‘ in the penitentiary. No bills of exceptions appear complaining of any proceeding during the trial.
There is upon file what purports to be a statement of facts, but it is not authenticated by the signature of the trial judge, and in this condition cannot be considered. Before observing this defect in the statement of facts, the same was examined, and, if properly authenticated, is sufficient to support the verdict.
The judgment is affirmed.